Case 6:07-cr-00090-JDK-JDL Document 301 Filed 02/03/21 Page 1 of 2 PageID #: 5345




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

  UNITED STATES OF AMERICA                              §
                                                        §
  v.                                                    § Case No. 6:07-cr-90-JDK-JDL
                                                        §
  PAUL EDWARD THOMAS (02)                               §

         ORDER GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

         The Court hereby VACATES and STRIKES its previous Order, dated

  January 12, 2021 (Docket No. 300).

         On October 19, 2020, the Court denied Appellant Paul Edward Thomas’s

  motion for compassionate release. Docket No. 293. Appellant timely filed a notice of

  appeal on November 12, 2020. Docket No. 295. On December 29, 2020, Appellant

  moved for leave to proceed in forma pauperis on appeal.1 Docket No. 299.

         Federal Rule of Appellate Procedure 24(a)(3)(A) and 28 U.S.C. § 1915(a) govern

  the granting of in forma pauperis status on appeal. A party previously determined

  to be financially unable to obtain an adequate defense in a criminal case may proceed

  on appeal in forma pauperis if the appeal is taken in good faith. Fed. R. App. P.

  24(a)(3)(A).

         Here, the Court previously determined that Appellant was financially unable

  to obtain adequate representation. Docket No. 7. Further, this appeal likely concerns

  an issue that has divided courts—specifically, whether the First Step Act’s non-

  retroactive reduced penalties under 18 U.S.C. § 924(c) constitute extraordinary and


  1Plaintiff initially moved for leave to appeal in forma pauperis on December 18, 2020. Docket No. 298.
  In light of the subsequent motion, the initial motion is DENIED as moot.


                                                    1
Case 6:07-cr-00090-JDK-JDL Document 301 Filed 02/03/21 Page 2 of 2 PageID #: 5346




  compelling grounds to reduce a sentence. See Docket No. 293 at 6 n.3. Based on this

  uncertainty, the Court finds that this appeal is taken in good faith.

        Accordingly, the Court hereby GRANTS Appellant’s motion for leave to

  appeal in forma pauperis (Docket No. 299).

        So ORDERED and SIGNED this 3rd day of February, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE




                                            2
